IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,411-01


EX PARTE SHAWN WELDON MITCHELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1090656D IN CRIMINAL DISTRICT COURT NO. 2

FROM TARRANT COUNTY



 Per curiam.
 
O R D E R

 
	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to 75 days in the county jail. He did not appeal his conviction.
	Applicant contends that there is newly discovered evidence showing that the State can no
longer sponsor the arresting officer in his case. The State submitted proposed findings of fact and
conclusions of law and recommended that Applicant's conviction be set aside. The trial court agreed.
We do not have jurisdiction under Article 11.07 of the Code of Criminal Procedure if an applicant's
sentence has discharged and he is not suffering collateral consequences from his conviction. Tex.
Code Crim. Proc. art. 11.07, § 3(d); Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App.
2010). Applicant's sentence has discharged, and he did not allege that he is suffering collateral
consequences. This application is dismissed.

Filed: April 25, 2012
Do not publish